NOURSE, P. J.
This is an appeal from an order admitting a lost will to probate. Two witnesses testified that, after the death of deceased, they and one other party saw and read the will which bequeathed all the property to Hazel Rhoten. The .will was written, dated and signed wholly by decedent. It read substantially as follows: “In case of my death I leave all my property and money to my niece, Hazel Rhoten, in Oregon. ’ ’ The evidence is that the will was found in decedent’s purse by three women who were present about the time of death. It was read by them and returned to the purse, which was then delivered to a sister of deceased.
The exact date of the will could not be recalled, but the witnesses testified that it was dated as some day in February, 1945, shortly before the death which occurred March 2, 1945. Another witness fully established that the will could not be found after diligent search.
Proponent’s proof meets all the requirements of section 350 of the Probate Code and the findings of the trial court cannot be disturbed.
Order affirmed.
Goodell, J., and Dooling, J., concurred.
Appellants’ petition for a hearing by the Supreme Court was denied November 24, 1947.